Order entered July 1, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01521-CV

   AETNA LIFE INSURANCE COMPANY AND AETNA HEALTH INC., Appellants

                                                V.

  KINDRED HOSPITALS LIMITED PARTNERSHIP D/B/A KINDREND HOSPITAL
                HOUSTON MEDICAL CENTER, Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-13831

                                            ORDER
        We REINSTATE this appeal which we first abated on March 12, 2019 to allow the

parties an opportunity to mediate. At the time, appellee’s brief was due to be filed.

        Before the Court is the parties’ June 26, 2019 joint status report and motion to continue

abatement.    The parties inform the Court they have settled their dispute, but request the

abatement be continued until September 6, 2019 to allow them time to finalize the agreement.

        We GRANT the motion to continue and ORDER either a motion to dismiss the appeal

or appellees’ brief be filed no later than September 6, 2019.

        We again ABATE the appeal. The appeal will be reinstated no later than September 9,

2019.

                                                       /s/      KEN MOLBERG
                                                                JUSTICE